                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



Brooke Higgins

     v.                                   Civil No. 18-cv-1136-LM
                                          Opinion No. 2020 DNH 004
Andrew Saul,1 Commissioner,
Social Security Administration



                             O R D E R


     Brooke Higgins moves to reverse the decision of the

Commissioner of the Social Security Administration denying her

application for supplemental social security income.    She

contends that the Administrative Law Judge (“ALJ”) erred by

improperly considering and weighing the medical opinions in the

record.    The Commissioner moves to affirm the ALJ’s decision.

For the reasons discussed below, the court denies the

Commissioner’s motion to affirm and grants Higgins’s motion to

reverse.

                         STANDARD OF REVIEW

     In reviewing the final decision of the Commissioner in a

social security case, the court “is limited to determining



     1 On June 17, 2019, Andrew Saul was sworn in as Commissioner
of Social Security. Pursuant to Fed. R. Civ. P. 25(d), he
automatically replaces the nominal defendant, Nancy A.
Berryhill, who had been Acting Commissioner of Social Security.
whether the [Administrative Law Judge] deployed the proper legal

standards and found facts upon the proper quantum of evidence.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); accord Seavey

v. Barnhart, 276 F.3d 1, 9 (1st Cir. 2001).    The court defers to

the Administrative Law Judge’s factual findings as long as they

are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Fischer v. Colvin, 831 F.3d 31, 34 (1st Cir. 2016).

“Substantial-evidence review is more deferential than it might

sound to the lay ear: though certainly ‘more than a scintilla’

of evidence is required to meet the benchmark, a preponderance

of evidence is not.”   Purdy v. Berryhill, 887 F.3d 7, 13 (1st

Cir. 2018) (internal citation omitted).    The court “must uphold

the Commissioner’s findings if a reasonable mind, reviewing the

evidence in the record as a whole, could accept it as adequate

to support her conclusion.”   Id. (brackets and ellipses

omitted).

    In determining whether a claimant is disabled, the ALJ

follows a five-step sequential analysis.   20 C.F.R. §

416.920(a)(4).   The claimant “has the burden of production and

proof at the first four steps of the process.”    Freeman v.

Barnhart, 274 F.3d 606, 608 (1st Cir. 2001).     The first three

steps are (1) determining whether the claimant is engaged in

substantial gainful activity; (2) determining whether she has a

severe impairment; and (3) determining whether the impairment

                                 2
meets or equals a listed impairment.      20 C.F.R. §

416.920(a)(4)(i)-(iii).

    At the fourth step of the sequential analysis, the ALJ

assesses the claimant’s residual functional capacity (“RFC”),

which is a determination of the most a person can do in a work

setting despite her limitations caused by impairments, id. §

416.920(a)(1), and her past relevant work, id. §

416.920(a)(4)(iv).    If the claimant can perform her past

relevant work, the ALJ will find that the claimant is not

disabled.   See id.   If the claimant cannot perform her past

relevant work, the ALJ proceeds to Step Five, in which the ALJ

has the burden of showing that jobs exist in the economy which

the claimant can do in light of the RFC assessment.     See id. §

416.920(a)(4)(v).



                             BACKGROUND

    A detailed factual background can be found in Higgins’s

statement of facts (doc. no. 9) and the Commissioner’s statement

of facts (doc. no. 11). The court provides a brief summary of

the case here.

    Higgins initially applied for supplemental security income

in July 2011; however, the claim was denied in June 2013 after

Higgins failed to appear for an administrative hearing.



                                 3
    On September 3, 2015, Higgins filed another application for

supplemental security income, alleging a disability onset date

of June 21, 2014, when she was 32 years old.    She alleged she

was disabled due to fibromyalgia, post-traumatic stress disorder

(“PTSD”), anxiety, sleep apnea, gastroesophageal reflux

disorder, and migraine headaches.   After her claim was denied at

the initial level in November 2015, she requested a hearing

before an ALJ.

    The ALJ held an initial hearing on July 6, 2017, and a

supplemental hearing on November 21, 2017.     The ALJ denied

Higgins’s claim for benefits in a written decision dated January

10, 2018.

    At step two, the ALJ found that Higgins had the following

severe impairments: anxiety, a panic disorder, agoraphobia,

PTSD, depression, bipolar disorder, marijuana abuse, a back

disorder, headaches, and obesity.   The ALJ found that Higgins

had not presented sufficient evidence to establish that her

alleged fibromyalgia was a medically determinable impairment.

The ALJ also found that Higgins had medically determinable, but

non-severe, chronic fatigue, torticollis, polycystic ovarian

syndrome, obstructive sleep apnea, and hypothyroidism.

    The ALJ concluded Higgins retained the RFC to:

    perform light work as defined in 20 C.F.R 416.967(b)
    except she should avoid all ladders, ropes and
    scaffolds and should avoid all hazards, unprotected

                                4
    heights, etc. She is limited to simple 1 to 2 step
    tasks and is able to maintain attention and
    concentration for two-hour increments throughout an
    eight-hour workday and 40-hour work week, in a low
    stress environment (which is defined as limited to
    little or not change in the work setting, and limited
    to little or no need for the use of judgment). Should
    avoid interaction with the general public and can
    sustain occasional interaction with coworkers and
    supervisors (defined as no more than brief and
    superficial and for no more than about one third of
    the day).

Admin. Rec. at 26.   In assessing Higgins’s RFC, the ALJ gave

“great weight” to medical opinions from Dr. Landerman, a non-

examining state agency psychologist who completed a paper record

review, and Dr. Fuess, a non-examining psychologist who reviewed

Higgins’s case record.   Admin. Rec. 40-41.   The ALJ gave “less

than great weight” to a medical opinion from Dr. Bildner, a

doctor who conducted a psychological evaluation at the request

of Disability Determination Services, and “little weight” to a

medical opinion from Dr. Murray, Higgins’s primary care

physician.   Admin. Rec. 40-41.

    At step five, the ALJ relied on a vocational expert’s

testimony, and concluded that Higgins was capable of performing

jobs that exist in the national economy including mail clerk and

fruit distributor.   Accordingly, the ALJ found that Higgins was

not disabled.




                                  5
    The Appeals Council denied Higgins’s request for review in

October 2018, making the ALJ’s decision the Commissioner’s final

decision.   This action followed.



                             DISCUSSION

    Higgins contends that the ALJ erred in considering and

weighing the medical opinions about Higgins’s mental function

limitations.   Specifically, Higgins argues that the Commissioner

erred by: (1) not considering or evaluating a medical opinion in

the record from Dr. Ciri, a doctor who conducted a consultative

exam on Higgins in 2012; (2) giving too little weight to Dr.

Bildner’s opinion; (3) giving great weight to Dr. Landerman’s

opinion; and (4) giving little weight to Dr. Murray’s opinion.

The Commissioner argues that, to the extent the ALJ made any

errors, reversal is not mandated.

     The ALJ is required to consider and evaluate every medical

opinion that she receives.   See 20 C.F.R. §§ 416.927(b),(c).

“Medical opinions are statements from acceptable medical sources

that reflect judgments about the nature and severity of [the

claimant’s] impairment(s), including [the claimant’s] symptoms,

diagnosis and prognosis, what [the claimant] can still do

despite impairment(s), and [the claimant’s] physical or mental

restrictions.” 20 C.F.R. § 416.927(a)(1).



                                    6
    The ALJ analyzes the opinions of state agency consultants,

treating sources, and examining sources under the same rubric.

See id.; 20 C.F.R. § 416.927(c).     The ALJ must consider “the

examining relationship, treatment relationship (including length

of the treatment relationship, frequency of examination, and

nature and extent of the treatment relationship), supportability

of the opinion by evidence in the record, consistency with the

medical opinions of other physicians,” along with the doctor’s

expertise in the area and any other relevant factors.     Johnson

v. Berryhill, No. 16-cv-375-PB, 2017 WL 4564727, at *5 (D.N.H.

Oct. 12, 2017).



    I.     Dr. Ciri

    Dr. Ciri conducted a consultative examination on Higgins

during the pendency of Higgins’s initial application for

supplemental security income in January 2012.     At that time, Dr.

Ciri noted that Higgins was visibly affected by depression and

anxiety.   Dr. Ciri administered a Wechsler Adult Intelligence

test, and Higgins scored in the low average range.     Dr. Ciri

assigned Higgins a 50 on the “GAF” (Global Assessment of

Functioning) scale.   Dr. Ciri’s opinion states that “[Higgins’s]

testing performance was impacted by anxiety, and she had

significant difficulty, at times, producing answers on demand.”

Admin. Rec. at 443.   Dr. Ciri observed that Higgins expressed

                                 7
difficulties with memory, rendering it “likely that she could

have difficulties remembering and carrying out instructions.”

Id.   Dr. Ciri concluded that Higgins’s emotional status “would

predictably compromise her ability to respond appropriately to

supervision, co-workers, and work pressures in a work setting.”

Id.

      The ALJ did not address Dr. Ciri’s medical opinion in the

written decision.   As mentioned, an ALJ is required to evaluate

all medical opinions.   Ordinarily, “an ALJ’s failure to consider

a medical opinion in the record at all is legal error that

requires remand.”   Dimambro v US Soc. Sec. Admin., Acting

Comm’r, No. 16-CV-486-PB, 2018 WL 301090, *4 (D.N.H. Jan. 5,

2018) (citing Nguyen, 172 F.3d at 35–36).

      The Commissioner acknowledges that the ALJ did not address

Dr. Ciri’s opinion but argues that this error does not mandate

reversal because: (1) Dr. Ciri’s opinion pre-dates the start of

the relevant period; (2) the ALJ had, and considered, five other

opinions regarding Higgins’s mental limitations; (3) Dr. Ciri’s

opinion did not include a detailed mental RFC assessment and did

not conclude that Higgins was precluded from performing all

work; and, (4) it is not clear that the RFC would have been more

restrictive if the ALJ had considered Dr. Ciri’s report.     Thus,

the Commissioner contends that any error was harmless.    The

court is not persuaded by the Commissioner’s arguments.

                                 8
    First, an ALJ is not free to disregard a medical opinion

because the opinion predates the alleged onset of disability.

Although such opinions may be of limited relevance in isolation,

evidence that predates the onset of disability may help

establish disability when considered and evaluated in

combination with later evidence.       See Hartford v. Berryhill, No.

17-CV-467-SM, 2018 WL 1385913, at *6 (D.N.H. Mar. 19, 2018),

DeBoard v. Comm'r of Soc. Sec., 211 F. App'x 411, 414 (6th Cir.

2006).   Accordingly, “ALJs should not ignore medical reports

simply because they predate the alleged onset of disability.”

Beth v. Astrue, 494 F. Supp. 2d 979, 1007 (E.D. Wis. 2007).

    Second, the presence of multiple medical opinions on an

issue does not obviate the requirement that an ALJ “always

consider the medical opinions” in the claimant’s case record.

20 C.F.R. § 416.927(b).   Although an ALJ does not need to

address every individual piece of evidence that is cumulative or

unhelpful to the claimant, “an ALJ is not free to simply ignore

medical opinions supporting a claimant’s position.”       Dimambro,

2018 WL 301090, *4.   Here, Dr. Ciri’s opinion was neither

cumulative nor unhelpful.   On the contrary, her opinion

contained objective evidence, including IQ test results and a

GAF number, that were not duplicated elsewhere in the record.

This objective evidence supported Dr. Ciri’s conclusion that

Higgins’s mental impairments limited her ability to function in

                                   9
a work setting.     Accordingly, this court cannot conclude that

the ALJ’s failure to consider Dr. Ciri’s opinion was rendered

harmless by the presence of other medical opinions in the

record.

    In addition, the ALJ’s failure to consider and evaluate Dr.

Ciri’s opinion may have caused the ALJ to erroneously give

lesser weight to other favorable medical opinions.     For example,

the ALJ gave “less than great weight” to Dr. Bildner’s opinion

that Higgins was “unable to sustain prolonged attention and

concentration,” “unable to manage stress common to a work

setting,” and “unable to maintain a consistent schedule,”

because Dr. Bildner’s opinion purportedly did not “state what

objective evidence [Dr. Bildner] relied upon in making her

assessment.”   Admin. Rec. 41.    However, Dr. Bildner’s opinion

explicitly states that she reviewed Dr. Ciri’s opinion in

rendering her own opinion.    Admin. Rec. 654.   The ALJ also gave

“little weight” to Dr. Murray’s opinion, Higgins’s treating

physician, because the “objective evidence does not support

extreme or marked limitations.”     Admin. Rec. 41.   However, Dr.

Ciri’s opinion contains objective evidence that supports Dr.

Murray’s opinion.    Therefore, if the ALJ had considered Dr.

Ciri’s opinion and the objective evidence contained therein, the

ALJ may have afforded greater weight to the other favorable

opinions and assessed Higgins as having a more restrictive RFC.

                                  10
    Although the Commissioner argues that reversal is not

required, the Commissioner has not provided the court with legal

authority that supports this outcome.   On the contrary, numerous

courts have remanded in similar circumstances.   See, e.g.,

Nguyen, 172 F.3d at 35-36 (remanding when ALJ did not mention

favorable medical opinion because “[t]he ALJ was not at liberty

to ignore medical evidence”); Kneeland v. Berryhill, 850 F.3d

749, 761 (5th Cir. 2017) (remanding after ALJ failed to mention

a medical opinion in the decision); Adorno v. Shalala, 40 F.3d

43, 48 (3d Cir. 1994) (remanding after ALJ failed to mention a

medical opinion because an ALJ must “provide some explanation

for a rejection of probative evidence which would suggest a

contrary disposition”); Perry v. Colvin, 91 F. Supp. 3d 139, 153

(D. Mass. 2015) (remanding because “if the opinions had been

properly evaluated by the ALJ, the weight of the evidence could

have shifted in Plaintiff’s favor”).

    Therefore, because it is the task of the ALJ, not this

court, to resolve conflicts in the evidence and determine

whether a claimant is disabled, this court remands the case to

the ALJ.   See Rodriguez v. Sec'y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981).




                                 11
      II.   Remaining Arguments

      Because the court concludes that the ALJ’s failure to

address Dr. Ciri’s medical opinion requires reversal, the court

need not address Higgins’s additional challenges regarding the

weight the ALJ afforded the other medical opinions in the

record.     Indeed, the ALJ may decide to assign different weights

to those opinions after considering and evaluating Dr. Ciri’s

opinion.    See 20 C.F.R. § 416.927(c).



                              CONCLUSION

      For the foregoing reasons, Higgins’s motion to reverse

(doc. no. 8) is granted, and the Commissioner’s motion to affirm

(doc. no. 10) is denied.    The clerk of court shall enter

judgment in accordance with this order and close the case.

      SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge

January 7, 2020

cc:   Counsel of Record.




                                   12
